                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
MALLINCKRODT PLC, et al.,                                    ) Case No. 20-12522 (JTD)
                                                             )
                   Debtors. 1                                ) (Jointly Administered)
                                                             )
                                                             )
                      NOTICE OF AGENDA FOR VIDEO HEARING
              SCHEDULED FOR SEPTEMBER 2, 2021 AT 3:00 P.M. (PREVAILING
           EASTERN TIME), BEFORE THE HONORABLE JOHN T. DORSEY, AT THE
         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2


               THE REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
                AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
                       COURTCALL WILL NOT BE USED TO DIAL IN.

          PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING:
     https://debuscourts.zoomgov.com/meeting/register/vJIscuysqzMpGOAP2-Ow_2TcPO5z_p-EF2E

          ONCE REGISTERED, PARTIES WILL RECEIVE A CONFIRMATION EMAIL
           CONTAINING PERSONAL LOG-IN INFORMATION FOR THE HEARING.


I.        MATTER GOING FORWARD:

1.        Discovery dispute between the Acthar Insurance Claimants and the Debtors

          Related Documents:

          i.       Letter from Eric Shapland, Esq. to The Honorable John T. Dorsey related to
                   Reproduction of Inadvertently Produced Document with Redactions [Docket No.
                   4035 – filed August 30, 2021] (exhibits were separately provided to the Court for in
                   camera review)




1
      A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
      noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675 McDonnell
      Blvd., St. Louis, Missouri 63042.
2
      All motions and other pleadings referenced          herein   are   available   online   at   the   following   address:
      http://restructuring.primeclerk.com/Mallinckrodt.



RLF1 25903034v.1
          Status: A conference with respect to a discovery dispute between the Acthar Insurance Claimants
                  and the Debtors will go forward. The deadline for the Acthar Insurance Claimants to
                  submit a letter is September 1, 2021.

Dated: August 31, 2021

/s/ Michael J. Merchant
RICHARDS, LAYTON & FINGER, P.A.                          George A. Davis (pro hac vice)
Mark D. Collins (No. 2981)                               George Klidonas (pro hac vice)
Michael J. Merchant (No. 3854)                           Andrew Sorkin (pro hac vice)
Amanda R. Steele (No. 5530)                              Anupama Yerramalli (pro hac vice)
Brendan J. Schlauch (No. 6115)                           LATHAM & WATKINS LLP
One Rodney Square                                        1271 Avenue of the Americas
920 N. King Street                                       New York, New York 10020
Wilmington, Delaware 19801                               Telephone: (212) 906-1200
Telephone: (302) 651-7700                                Facsimile:   (212) 751-4864
Facsimile:     (302) 651-7701                            Email:       george.davis@lw.com
Email:         collins@rlf.com                                        george.klidonas@lw.com
               merchant@rlf.com                                       andrew.sorkin@lw.com
               steele@rlf.com                                         anu.yerramalli@lw.com
               schlauch@rlf.com
                                                         - and –

- and -
                                                         Jeffrey E. Bjork (pro hac vice)
                                                         LATHAM & WATKINS LLP
                                                         355 South Grand Avenue, Suite 100
                                                         Los Angeles, California 90071
                                                         Telephone: (213) 485-1234
                                                         Facsimile:     (213) 891-8763
                                                         Email:         jeff.bjork@lw.com
                                                         - and –
                                                         Jason B. Gott (pro hac vice)
                                                         LATHAM & WATKINS LLP
                                                         330 North Wabash Avenue, Suite 2800
                                                         Chicago, Illinois 60611
                                                         Telephone: (312) 876-7700
                                                         Facsimile:     (312) 993-9767
                                                         Email:         jason.gott@lw.com


                              Counsel for Debtors and Debtors in Possession




                                                     2
RLF1 25903034v.1
